In view of the testimony introduced by the state showing the nonresidence of the witness McVeigh, we are not able to agree with appellant that the argument of the state's attorney relative to McVeigh not being a resident and not living in Amarillo, injected a new element into the case.
Neither do we think when all parts of paragraph three of the court's charge are considered, that it is open to the criticism contained in the exception taken thereto. We do not think it a necessary fact inference from the language of said charge that appellant was present at the time of the alleged robbery.
The motion for rehearing will be overruled.
Overruled.